                                  United States Bankruptcy Court
                                  Northern District of California


In re:                                                         Case No. 20-51306 MEH
                                                               Chapter 11
OMER KASSA,

Debtor.
________________/

                 [PROPOSED] COMBINED PLAN OF REORGANIZATION

    AND [APPROVED] [TENTATIVELY APPROVED] DISCLOSURE STATEMENT

                                   DATED DECEMBER 2, 2020

INTRODUCTION

        This is Debtor’s Combined Chapter 11 Plan of Reorganization and Disclosure Statement
(the Plan). The Plan identifies each known creditor by name and describes how each claim will
be treated if the Plan is confirmed.

       Part 1 contains the treatment of creditors with secured claims; Part 2 contains the
treatment of general unsecured creditors: 100% of their allowed claims in monthly payments
on the Effective Date. Taxes and other priority claims would be paid in full, as shown in Part 3.

        Most creditors (those in impaired classes) are entitled to vote on confirmation of the Plan.
Completed ballots must be received by Debtor’s counsel, and objections to confirmation must be
filed and served, no later than [date]. The court will hold a hearing on confirmation of the Plan on
[date] at [time].

        Attached to the Plan are exhibits containing financial information that may help you
decide how to vote and whether to object to confirmation. Exhibit 1 includes background
information regarding Debtor and the events that led to the filing of the bankruptcy petition and
describes significant events that have occurred during this Chapter 11 case. Exhibit 2 contains
an analysis of how much creditors would likely receive in a Chapter 7 liquidation. Exhibit 3
shows Debtor’s monthly income and expenses. Exhibit 4 describes how much Debtor is required
to pay on the effective date of the plan. Exhibit 5 shows Debtor’s monthly income and expenses
related to each investment property.

         Whether the Plan is confirmed is subject to complex legal rules that cannot be fully


Individual Chapter 11                               1                                (Version: 7/30/12)
Combined Plan & Disclosure Statement
Dated December 2, 2020

Case: 20-51306       Doc# 41      Filed: 12/02/20       Entered: 12/02/20 15:20:38    Page 1 of 15
described here. You are strongly encouraged to read the Plan carefully and to consult an
attorney to help you determine how to vote and whether to object to confirmation of the Plan.

        If the Plan is confirmed, the payments promised in the Plan constitute new contractual
obligations that replace the Debtor’s pre-confirmation debts. Creditors may not seize their
collateral or enforce their pre-confirmation debts so long as Debtor performs all obligations
under the Plan. If Debtor defaults in performing Plan obligations, any creditor can file a motion
to have the case dismissed or converted to a Chapter 7 liquidation, or enforce their non-
bankruptcy rights. Debtor will be discharged from all pre-confirmation debts (with certain
exceptions) if Debtor makes all Plan payments. Enforcement of the Plan, discharge of the
Debtor, and creditors’ remedies if Debtor defaults are described in detail in Parts 5 and 6 of the
Plan.


PART 1: TREATMENT OF SECURED CREDITORS

Debtor to Make Regular Payments and Pay Arrears Over Time.

    Class    Name of             Collateral         Regular           Estimated        Interest      Monthly
             Creditor                               Monthly           Arrears          Rate on       Payment
                                                    Payment                            Arrears       on Arrears
    1A       Nationstar          3712               Principal:        $12,831.38       0%            $1,069.28
             Mortgage            Underwood          $3,270.35
             LLC b/b/a           Dr., San
             Mr. Cooper1         Jose, CA           Escrow:
                                 95117              $1,009.22
             (Primary
             Mortgage)

             (Claim # 2)

        Debtor will pay the entire amount contractually due by making all post-confirmation
regular monthly payments, and by paying all pre-confirmation arrears (including attorneys fees
and late charges) with 0% interest in 12 equal monthly payments, due the 1st day of the
month, starting January 1, 2021 on the above secured claims. To the extent arrears are
determined to be other than as shown above, appropriate adjustments will be made in the number
of payments. Creditors in these classes shall retain their interest in the collateral until paid in
full.

       Creditors in these classes may not repossess or dispose of their collateral so long as
Debtor is not in material default under the Plan (defined in Part 6(c)). These secured claims are
impaired and entitled to vote on confirmation of the Plan.

1
  A Stipulation for Adequate Protection and Plan Treatment on First Lien Secured by Real Property has been filed at
case docket number 39 (on November 23, 2020). Should any discrepancy arise between the terms of this Plan and
the Stipulation, the terms of the Stipulation shall control.
Individual Chapter 11                                    2
Combined Plan & Disclosure Statement                                                        (Version: 7/30/12)
Dated December 2, 2020
Case: 20-51306         Doc# 41       Filed: 12/02/20         Entered: 12/02/20 15:20:38            Page 2 of 15
Debtor to Adjust Terms and Pay Amount Due in Full Over Time.

 Class    Name of Creditor         Collateral       Amount Due         Interest   Monthly        Term
                                                                       Rate       Payment
 1B       Real Time                3712             $349,707.00        2.00       $1,059.00      40
          Resolutions              Underwood                                                     years
                                   Dr., San
          (Junior Lien /           Jose, CA
          Second Mortgage)         95117

          (No Claim Filed)

       Debtor will pay the entire amount contractually due with interest through 480 equal
monthly payments, due the 1st day of the month, starting Effective Date on the above
secured claims. Creditors in these classes shall retain their interest in the collateral until Debtor
makes all payments on the allowed secured claim specified in the Plan.

       Creditors in these classes may not repossess or dispose of their collateral so long as
Debtor is not in material default under the Plan (defined in Part 6(c)). These secured claims are
impaired and are entitled to vote on confirmation of the Plan.

       Payments to claimants in these classes may continue past the date Debtor obtains a
discharge. The claimants’ rights against its collateral shall not be affected by the entry of
discharge, but shall continue to be governed by the terms of this Plan.

PART 2: TREATMENT OF GENERAL UNSECURED CREDITORS

Class 2. General Unsecured Claims.
 Name of Creditor                      Amount of       Disputed      Amount to        Monthly
                                       Claim            Y/N          be Paid          Payment

 Bank of America                       $138.00         N             $138.00          $138.00
 JPMorgan Chase Bank, N.A.             $537.87         N             $537.87          $537.87
 (Claim # 1)
 Stanford Health Care                  $1,820.23       N             $1,820.23        $1,820.23
 (Claim # 3)
                                       $2,496.10                     $2,496.10        $2,496.10

      Allowed claims of general unsecured creditors (including allowed claims of creditors
whose executory contracts or unexpired leases are being rejected under this Plan) shall be paid as

Individual Chapter 11                              3
Combined Plan & Disclosure Statement                                              (Version: 7/30/12)
Dated December 2, 2020
Case: 20-51306       Doc# 41      Filed: 12/02/20      Entered: 12/02/20 15:20:38        Page 3 of 15
follows:

        Percent Plan. Creditors will receive 100 percent of their allowed claim in 1 equal
        monthly installment, due on the 1st day of the month, starting Effective Date.

        Creditors in this class may not take any collection action against Debtor so long as
Debtor is not in material default under the Plan (defined in Part 6(c)). This class is impaired
and is entitled to vote on confirmation of the Plan. Debtor has indicated above whether a
particular claim is disputed.

PART 3: TREATMENT OF PRIORITY AND ADMINISTRATIVE CLAIMS

(a) Professional Fees. Debtor will pay the following professional fees in full on the Effective
Date, or upon approval by the court, whichever is later.

 Name and Role of Professional                                               Estimated Amount
 Farsad Law Office, P.C.                                                     $20,000.00
 ($15,000.00 is currently being held in the Firm’s operational account
 and shall be applied to the estimated balance only after Court approval
 post a formally noticed application for fees and costs)

(b) Other Administrative Claims. Debtor will pay other allowed claims entitled to priority under
section 503(b) in full on the Effective Date; except expenses incurred in the ordinary course of
Debtor’s business or financial affairs, which shall be paid when normally due and payable (these
creditors are not listed below). All fees payable to the United States Trustee as of confirmation
will be paid on the Effective Date; post-confirmation fees to the United States Trustee will be
paid when due.

       Administrative Creditors may not take any collection action against Debtor so long as
Debtor is not in material default under the Plan (defined in Part 6(c)). Administrative
claimants are not entitled to vote on confirmation of the Plan.

 Name of Administrative Creditor                    Estimated Amount of Claim

 Balbir Singh Malhi                                 $1,700.00 (security deposit by renter – shall be
                                                    returned after termination of month-to-month
                                                    lease)
 Cuong Huynh                                        $2,100.00 (security deposit by renter – shall be
                                                    returned after termination of month-to-month
                                                    lease)
 Oralia Alvarez and Leonardo Diaz                   $1,700.00 (security deposit by renter – shall be
                                                    returned after termination of month-to-month
                                                    lease)

Individual Chapter 11                           4
Combined Plan & Disclosure Statement                                            (Version: 7/30/12)
Dated December 2, 2020
Case: 20-51306       Doc# 41      Filed: 12/02/20    Entered: 12/02/20 15:20:38        Page 4 of 15
(c) Tax Claims. Debtor will pay allowed claims entitled to priority under section 507(a)(8) in
full over time with interest (at the non-bankruptcy statutory interest rate) in equal amortizing
payments in accordance with section 511 of the Bankruptcy Code. Payments will be made
[monthly/quarterly], due on the [number] day of the [month/quarter], starting [month & year].
To the extent amounts owed are determined to be other than as shown below, appropriate
adjustments will be made in the number of payments.

         Priority tax creditors may not take any collection action against Debtor so long as Debtor
is not in material default under the Plan (defined in Part 6(c)). Priority tax claimants are not
entitled to vote on confirmation of the Plan.

 Name of Creditor                      Estimated       Statutory         Payment        Number of
                                       Amount of       Interest Rate     Amount         Payments
                                       Claim
 NONE                                  NONE            NONE              NONE           NONE

PART 4:        EXECUTORY CONTRACTS AND UNEXPIRED LEASES
(a) Executory Contracts/Unexpired Leases Assumed. Debtor assumes the following executory
contracts and/or unexpired leases upon confirmation of this Plan and will perform all pre-
confirmation and post-confirmation obligations thereunder. Post-confirmation obligations will
be paid as they come due. Pre-confirmation arrears will be paid [select one] [in full on the
Effective Date] in [number] equal [monthly/quarterly] installments beginning on the first day of
[month & year].

 Name of           Description of             Estimated           Installment      Number of
 Counter-          Contract/Lease             Total Cure          Amount           Installments
 Party                                        Amount
         NONE      NONE                       NONE                NONE             NONE

(b) Executory Contracts/Unexpired Leases Rejected. Debtor rejects the following executory
contracts and/or unexpired leases and surrenders any interest in the affected property, and allows
the affected creditor to obtain possession and dispose of its property, without further order of the
court. Claims arising from rejection of executory contracts have been included in Class 2
(general unsecured claims).

 Name of Counter-Party                                 Description of Contract/Lease
 NONE                                                  NONE

(c) Executory contracts and unexpired leases not specifically assumed or rejected above will be
deemed rejected.

PART 5: DISCHARGE AND OTHER EFFECTS OF CONFIRMATION
(a) Discharge. Debtor shall not receive a discharge of debts until Debtor makes all payments
Individual Chapter 11                              5
Combined Plan & Disclosure Statement                                             (Version: 7/30/12)
Dated December 2, 2020
Case: 20-51306       Doc# 41      Filed: 12/02/20       Entered: 12/02/20 15:20:38      Page 5 of 15
due under the Plan or the court grants a hardship discharge.

(b) Vesting of Property. On the Effective Date, all property of the estate and interests of the
Debtor will vest in the reorganized Debtor pursuant to § 1141(b) of the Bankruptcy Code free
and clear of all claims and interests except as provided in this Plan, subject to revesting upon
conversion to Chapter 7 as provided in Part 6(f) below.

(c) Plan Creates New Obligations. Except as provided in
Part 6(d) and (e), the obligations to creditors that Debtor undertakes in the confirmed Plan
replace those obligations to creditors that existed prior to the Effective Date of the Plan.
Debtor’s obligations under the confirmed Plan constitute binding contractual promises that, if not
satisfied through performance of the Plan, create a basis for an action for breach of contract
under California law. To the extent a creditor retains a lien under the Plan, that creditor retains
all rights provided by such lien under applicable non-Bankruptcy law.

PART 6: REMEDIES IF DEBTOR DEFAULTS IN PERFORMING THE PLAN
(a) Creditor Action Restrained. The confirmed Plan is binding on every creditor whose claims
are provided for in the Plan. Therefore, even though the automatic stay terminates on the
Effective Date with respect to secured claims, no creditor may take any action to enforce either
the pre-confirmation obligation or the obligation due under the Plan, so long as Debtor is not in
material default under the Plan, except as provided in Part 6(e) below.

(b) Obligations to Each Class Separate. Debtor’s obligations under the Plan are separate with
respect to each class of creditors. Default in performance of an obligation due to members of
one class shall not by itself constitute a default with respect to members of other classes. For
purposes of this Part 6, the holders of all administrative claims shall be considered to be a single
class, the holders of all priority claims shall be considered to be a single class, and each non-
debtor party to an assumed executory contract or lease shall be considered to be a separate class.

(c) Material Default Defined. If Debtor fails to make any payment, or to perform any other
obligation required under the Plan, for more than 10 days after the time specified in the Plan for
such payment or other performance, any member of a class affected by the default may serve
upon Debtor and Debtor’s attorney (if any) a written notice of Debtor’s default. If Debtor fails
within 30 days after the date of service of the notice of default either: (i) to cure the default; (ii)
to obtain from the court an extension of time to cure the default; or (iii) to obtain from the court a
determination that no default occurred, then Debtor is in Material Default under the Plan to all
the members of the affected class.

(d) Remedies Upon Material Default. Upon Material Default, any member of a class affected by
the default: (i) may file and serve a motion to dismiss the case or to convert the case to Chapter
7; or (ii) without further order of the court has relief from stay to the extent necessary, and may
pursue its lawful remedies to enforce and collect Debtor’s pre-confirmation obligations.

(e) Claims not Affected by Plan. Upon confirmation of the Plan, and subject to Part 5(c), any
creditor whose claims are left unimpaired under the Plan may, notwithstanding paragraphs (a),
(b), (c), and (d) above, immediately exercise all of its contractual, legal, and equitable rights,

Individual Chapter 11                             6
Combined Plan & Disclosure Statement                                              (Version: 7/30/12)
Dated December 2, 2020
Case: 20-51306       Doc# 41      Filed: 12/02/20     Entered: 12/02/20 15:20:38         Page 6 of 15
except rights based on default of the type that need not be cured under section 1124(2)(A) and
(D).

(f) Effect of Conversion to Chapter 7. If the case is at any time converted to one under Chapter
7, property of the Debtor shall vest in the Chapter 7 bankruptcy estate to the same extent
provided for in section 348(f) of the Bankruptcy Code upon the conversion of a case from
Chapter 13 to Chapter 7.

(g) Retention of Jurisdiction. The bankruptcy court may exercise jurisdiction over proceedings
concerning: (i) whether Debtor is in Material Default of any Plan obligation; (ii) whether the
time for performing any Plan obligation should be extended; (iii) adversary proceedings and
contested matters pending as of the Effective Date or specifically contemplated in this Plan to be
filed in this court (see Part 7(f)); (iv) whether the case should be dismissed or converted to one
under Chapter 7; (v) any objections to claims; (vi) compromises of controversies under Fed. R.
Bankr. Pro. 9019; (vii) compensation of professionals; and (viii) other questions regarding the
interpretation and enforcement of the Plan.


PART 7: GENERAL PROVISIONS
(a) Effective Date of Plan. The Effective Date of the Plan is the fifteenth day following the date
of the entry of the order of confirmation, if no notice of appeal from that order has been filed. If
a notice of appeal has been filed, Debtor may waive the finality requirement and put the Plan into
effect, unless the order confirming the Plan has been stayed. If a stay of the confirmation order
has been issued, the Effective Date will be the first day after that date on which no stay of the
confirmation order is in effect, provided that the confirmation order has not been vacated.

(b) Disputed Claim Reserve. Debtor will create a reserve for disputed claims. Each time Debtor
makes a distribution to the holders of allowed claims, Debtor will place into a reserve the amount
that would have been distributed to the holders of disputed claims if such claims had been
allowed in the full amount claimed. If a disputed claim becomes an allowed claim, Debtor shall
immediately distribute to the claimant from the reserve an amount equal to all distributions due
to date under the plan calculated using the amount of the allowed claim. Any funds no longer
needed in reserve shall be returned to Debtor.

(c) Cramdown. Pursuant to section 1129(b) of the Bankruptcy
Code, Debtor reserves the right to seek confirmation of the Plan despite the rejection of the Plan
by one or more classes of creditors.

(d) Severability. If any provision in the Plan is determined to be unenforceable, the
determination will in no way limit or affect the enforceability and operative effect of any other
provision of the Plan.

(e) Governing Law. Except to the extent a federal rule of decision or procedure applies, the
laws of the State of California govern the Plan.

(f) Lawsuits. Debtor believes that causes of action for fraudulent transfers, voidable preferences,

Individual Chapter 11                            7
Combined Plan & Disclosure Statement                                           (Version: 7/30/12)
Dated December 2, 2020
Case: 20-51306       Doc# 41      Filed: 12/02/20    Entered: 12/02/20 15:20:38       Page 7 of 15
or other claims for relief exist against the following parties:

         Party               Creditor          Nature of           Amount of        Will Debtor
                              Y/N               Claim               Claim           Prosecute
                                                                                     Action?
                                                                                       Y/N
 NONE                     NONE             NONE                   NONE           NONE

(g) Notices. Any notice to the Debtor shall be in writing, and will be deemed to have been given
three days after the date sent by first-class mail, postage prepaid and addressed as follows:

Omer Kassa
3712 Underwood Dr., Apt #1
San Jose, CA 95117

Farsad Law Office, P.C.
1625 The Alameda, suite 525
San Jose, CA 95126

(h) Post-Confirmation United States Trustee Fees. Following confirmation, Debtor shall
continue to pay quarterly fees to the United States Trustee to the extent, and in the amounts,
required by 28 U.S.C. § 1930(a)(6). So long as Debtor is required to make these payments,
Debtor shall file with the court quarterly reports in the form specified by the United States
Trustee for that purpose.

(i) Deadline for § 1111(b) Election. Creditors with an allowed secured claim can make a timely
election under section 1111(b) no later than 14 days before the first date set for the hearing on
confirmation of the Plan.

Dated: December 2, 2020

                                                      /s/ Omer Kassa
                                                       Debtor

                                                       ______________________________
                                                       Debtor

                                                       /s/ Arasto Farsad
                                                       Attorney for Debtor




Individual Chapter 11                             8
Combined Plan & Disclosure Statement                                           (Version: 7/30/12)
Dated December 2, 2020
Case: 20-51306       Doc# 41      Filed: 12/02/20     Entered: 12/02/20 15:20:38      Page 8 of 15
Attorney Certification

        I, Arasto Farsad, am legal counsel for the Debtor(s) in the above-captioned case and
hereby certify the following: (i) the foregoing plan is a true and correct copy of the Individual
Chapter 11 Combined Plan and Disclosure Statement promulgated by the Northern District of
California, San Francisco Division, on July 30, 2012 (the “Standard-Form Plan”); and (ii) except
as specified below, there have been no alterations or modifications to any provision of the
Standard-Form Plan.

       The following provisions of the Standard-Form Plan have been altered or otherwise
modified.

Page 2, added this re: payments: “with 0% interest in 12 equal monthly payments, due the 1st
day of the month, starting January 1, 2021 on the above secured claims.”

*ALL FONT CHANGED TO TIMES NEW ROMAN

**No other content / substantive changes

        I declare that the foregoing is true and correct. Executed this 2nd day of December 2,
2020.

                                                     /s/ Arasto Farsad
                                                     Attorney for Debtor(s)




Individual Chapter 11                           9
Combined Plan & Disclosure Statement                                          (Version: 7/30/12)
Dated December 2, 2020
Case: 20-51306       Doc# 41      Filed: 12/02/20   Entered: 12/02/20 15:20:38       Page 9 of 15
Exhibit 1 - Events That Led To Bankruptcy


        The subject Chapter 11 petition was filed on September 1, 2020 to stop the non-judicial
foreclosure of the Debtor's real property located at 3712 Underwood Drive, San Jose California
(“Property”). The Property is a four-plex and the Debtor and his wife reside in unit one. The
Debtor has owned the Property since 1994.
        Unfortunately, in 2007, the Debtor was talked into a refinance as well as an equity line of
credit (both with the infamous, Countrywide Home Loans). Both loans being predatory and
inevitably defaulting after the market crash of 2008. The Debtor was able to obtain a reasonable
loan modification for his primary loan in 2009, but the second / junior lienholder sent him a 1099-
C (cancellation of debt) and the Debtor believed that the loan had been forgiven. The Debtor
received no correspondence other than the 1099-C from 2007 until recently.
        In March of this year, Real Time Resolutions, Inc. (“Real Time”) filed Notice of Default
for the 2007 second / junior lien. They appeared to have just bought this dormant loan and
recorded their assignment in late 2019. The Debtor reached out to them to discuss and see if they
could settle the loan, but Real Time demanded not only the original balance of roughly $200K,
but an additional $149,706 or they would proceed with non-judicial foreclosure. The Debtor had
no choice but to file the instant Chapter 11 to save the Property and see if he would be able to
reorganize this debt (as well as an arrearage owed on the 1st mortgage) in Chapter 11 as well as
deal with other very minor / small debts owed.




Individual Chapter 11                            10
Combined Plan & Disclosure Statement                                                (Version: 7/30/12)
Dated December 2, 2020
Case: 20-51306        Doc# 41      Filed: 12/02/20 Entered: 12/02/20 15:20:38          Page 10 of
                                                 15
Exhibit 2 - What Creditors Would Receive if the Case Were Converted to a Chapter 7
Real Property #1: 3712 Underwood Dr., San Jose, CA 95117
  Fair Market             Liens         Cost of Sale       Resulting      Amt of            Net
     Value                                                Income Tax     Exemption        Proceeds
 $1,600,000.00     1st Mortgage        $112,000.00        $45,108.60    $100,000.00     $385,434.40
                   with
                   Nationstar
                   Mortgage,
                   LLC balance:
                   $607,750.00
                   2nd Mortgage
                   with Real
                   Time
                   Resolutions
                   balance:
                   $349,707.00
                   3rd

Personal Property:
           Description                  Liquidation         Secured       Amt of           Net
                                           Value             Claim       Exemption       Proceeds
 Cash                                  $3,767.74                                       $3,767.74
 Automobile #1-2002 Toyota             $4,000.00                        $525.00        $3,475.00
 Highlander
 Automobile #2 – 2003 Toyota           $2,800.00                        $2,800.00      $0.00
 Camry
 Household Furnishings                 $5,700.00                        $5,700.00      $0.00
 Retirement account (ICMA              $17.886.00                       $17,886.00     $0.00
 Deferred Compensation)
 Other Personal Property
 TOTAL                                                                                 $7,242.74

 Net Proceeds of Real Property and Personal Property                                  $392,677.14
 Recovery from Preferences / Fraudulent Conveyances                         [ADD]
 Chapter 7 Administrative Claims                                       [SUBTRACT]




Individual Chapter 11                                11
Combined Plan & Disclosure Statement                                                  (Version: 7/30/12)
Dated December 2, 2020
Case: 20-51306           Doc# 41   Filed: 12/02/20 Entered: 12/02/20 15:20:38            Page 11 of
                                                 15
    Chapter 11 Administrative Claims                                      [SUBTRACT]          $5,000.00
    (to the Farsad Law Office, P.C. – after applying the
    $15,000.00 currently held in the Firm’s operational account
    to the estimated $20,000.00 in total fees and costs but only
    after a Court order is given)
    Priority Claims                                                       [SUBTRACT]
    Chapter 7 Trustee Fees                                                [SUBTRACT]          $22,883.86
    Chapter 7 Trustee’s Professionals – estimated                         [SUBTRACT]          $20,000.00
    NET FUNDS AVAILABLE FOR DISTRIBUTION TO UNSECURED                                         $344,793.28
    CREDITORS

    Estimated Amount of Unsecured Claims                                                        $2,496.10
    Percent Distribution to Unsecured Creditors Under Proposed Plan                                     100%
    Percent Distribution to Unsecured Creditors Under Liquidation Analysis                              100%

Exhibit 3 - Monthly Income and Expenses

    Income                                                                                        Amount
    Net Employment Income                                                                      $4,857.002
    Positive Cash Flow on Investment Property (Exhibit 5, Line A)                              $46.43
    A. Total Monthly Income                                                                    $4,903.43


    Expenses                                                                                      Amount
    Includes Plan Payments on Secured Claims for Residence and Car
    Payroll Taxes and Related Withholdings
    Retirement Contributions (401k, IRA, PSP)
    Shelter Expenses (mortgage, insurance, taxes, utilities)                                   Mortgages
                                                                                               accounted
                                                                                               for in
                                                                                               Exhibit 5
                                                                                               below:


    Utilities                                                                                  $639.00



2
 This amount is an average of the past two months of varying monthly employment taken from the Debtor’s
September and October monthly operating reports / bank statements.
Individual Chapter 11                                   12
Combined Plan & Disclosure Statement                                                          (Version: 7/30/12)
Dated December 2, 2020
Case: 20-51306         Doc# 41       Filed: 12/02/20 Entered: 12/02/20 15:20:38                  Page 12 of
                                                   15
 Household Expenses                                                              $1,000.00

 Transportation Expenses (car payments, insurance, fuel)                         $650.00
 Personal Expenses (e.g. recreation, clothing, laundry, medical)                 $650.00
 Alimony / Child Support                                                         N/A
 Other Expenses – Life insurance                                                 $463.00
 Bookkeeping                                                                     $118.00
 Negative Cash Flow on Investment Property (Exhibit 5, Line B)
 B. Total Monthly Expenses                                                       $3,520.00

 C. Disposable Income (Line A - Line B)                                          $1,383.43


 Plan Payments                                                                     Amount
 Plan Payments Not Included in Calculating Disposable Income
 Administrative Claims                                                           $0.00
 Priority Claims                                                                 $0.00
 General Unsecured Creditors                                                     N/A (lump
                                                                                 sum
                                                                                 payment
                                                                                 below on
                                                                                 Effective
                                                                                 Date)
 Class 1A arrears repayment for 12 months                                        $1,069.28
 D. Total Plan Payments                                                          $1,069.28

 E. Plan Feasibility (Line C - Line D)                                           $314.15
 (Not feasible if less than zero)




Individual Chapter 11                          13
Combined Plan & Disclosure Statement                                            (Version: 7/30/12)
Dated December 2, 2020
Case: 20-51306        Doc# 41      Filed: 12/02/20 Entered: 12/02/20 15:20:38      Page 13 of
                                                 15
Exhibit 4 - Effective Date Feasibility

Can the Debtor Make the Effective Day Payments?
                                                                                      Amount            Amount
 A. Projected Total Cash on Hand on Effective Date                                                    $5,610.003
   Payments on Effective Date
     Unclassified Claims – Class 2 (one payment on effective date)                 $2,496.10
     Administrative Expense Claims
     Priority Claims
     Small Claims (Class 2(a))
     U.S. Trustee Fees                                                             $650.00
 B. Total Payments on Effective Date                                                                  $3,146.10
 C. Net Cash on Effective Date (Line A - Line B)                                                      $2,463.90
 (Not feasible if less than zero)




3
  This amount is based on the Debtor’s most recently filed monthly operating report / is an estimate of what the
Debtor will more than likely have on hand at the time of case confirmation.
Individual Chapter 11                                     14
Combined Plan & Disclosure Statement                                                                (Version: 7/30/12)
Dated December 2, 2020
Case: 20-51306           Doc# 41       Filed: 12/02/20 Entered: 12/02/20 15:20:38                     Page 14 of
                                                     15
Exhibit 5 - Investment Property Analysis

Properties with Positive Monthly Cash-Flow:
Real Property #1 Income: 3712 Underwood Dr., San Jose, CA 95117
      Rental          Mortgage           Insurance        Property      Other        Net Income
     Income                                                Taxes       Expenses
 $5,885.00         1st Nationstar      Escrow:                       Maintenance     $46.43
                   Mortgage,           $1,009.22                     $500.00
                   LLC                 (Taxes and
                   Principal:          Insurance)
                   $3,270.35



                   2nd Real
                   Time
                   Resolutions
                   $1,059.00

                   3rd

Properties with Negative Monthly Cash-Flow:
Real Property #2 Income: NONE
      Rental          Mortgage           Insurance        Property      Other        Net Income
     Income                                                Taxes       Expenses
                   1st
                   2nd
                   3rd

 B. Total Negative Cash Flow




Individual Chapter 11                                15
Combined Plan & Disclosure Statement                                               (Version: 7/30/12)
Dated December 2, 2020
Case: 20-51306           Doc# 41    Filed: 12/02/20 Entered: 12/02/20 15:20:38        Page 15 of
                                                  15
